Robinson, J.
In July, 1921, the insurance company made to Reinke an insurance policy for $1,000 on personal property. In August, 1921, the property was destroyed by fire, and in November, 1921, the loss was adjusted at $882.47. After the loss the intervener notified the insurance company of a claim to the insurance money under a contract with Reinke; that is, under a mortgage by which Reinke had agreed to keep the property insured for the benefit of the intervener. In due time after the commencement of the action there was served a notice and affidavit showing the claim of the intervener. It was under this statute (C. L. § 7414) :
“A defendant against whom an action is pending upon a contract * * * may, at any time before answer upon affidavit that a person not *1108a party to the action and without collusion with him makes against him a demand for the same debt or property, upon due notice to such person and the adverse party, apply to the court for an order to substitute such person in his place and discharge him from liability to either party on his depositing in court the amount of the debt.”
The insurace company made such an affidavit, and on due notice the court made an order that the company be discharged on depositing in the court the amount of the debt, $882.47, and that the intervenes be made a party to the action. Reinlce and the bank appeal from the order. The error assigned is that the court erred in making the order because the affidavit of the insurance company is not sufficient, but there is no specification or showing of any insufficiency. In the brief of counsel for appellants we look in vain for any claim or showing that the affidavits do not comply with the statute. The brief argues the merits of the claim made by the intervener, contending that the action is on an adjustment of the loss and not on the insurance policy, and that, as the intervener was not a party to the adjustment, he cannot be made a party to the action. But the reasoning is too refined. The action is on the policy as well as on the adjustment, and, if the intervener had any legal claim to the money due on the policy, it was not competent for the appellants to adjust away the rights of the intervener. The showing is that the bank and the intervener claim the money due from the insurance company, and that the claim of each is based on a contract with Reinke. The order in question does not affect the substantial rights of either the plaintiff or the intervener. It leaves them entirely free to contest their rights to the insurance money, and at the same time it relieves the company from a contest in which it has no interest. Without any order of intervention the insurance company had a perfect right to give the intervener notice of the action and to tender him the defense of the same so as to bind him by the judgment, and that is the legal effect of the order of intervention.
The argument that the claim of the plaintiff bank is superior to that of the intervener is not relevant to this appeal. That is to be determined in subsequent proceedings. The order of intervention in no manner determines the merits of the adverse claims to the money. It simply permits the company to pay the money into court and retire from a contest in which it has no interest. Order affirmed.
Bird,zell, C. J., and Christianson, Bronson, and Grace, JJ., concur.